Exhibit 10.5

 

FOURTH AMENDMENT

dated as of August 16, 2005

 

between

 

HUNTSMAN RECEIVABLES FINANCE LLC,
as Company



HUNTSMAN (EUROPE), BVBA,
as Master Servicer

 

JPMORGAN CHASE BANK,
as Funding Agent

and

J.P. MORGAN (IRELAND) plc,
as Trustee

 

to

 

SERIES 2000-1 SUPPLEMENT

Dated as of December 21, 2000

 

--------------------------------------------------------------------------------


 

THIS FOURTH AMENDMENT, dated as of August 16, 2005 (the “Amendment”) between
Huntsman Receivables Finance LLC (the “Company”), a Delaware limited liability
company, Huntsman (Europe) BVBA (the “Master Servicer”), JPMorgan Chase Bank,
successor-in-interest to The Chase Manhattan Bank, as funding agent for the
Series 2000-1 Purchasers (the “Funding Agent”) and J.P. Morgan (Ireland) plc,
successor-in-interest to Chase Manhattan Bank (Ireland) plc, as trustee (the
“Trustee”) modifies the Series 2000-1 Supplement dated as of December 21, 2000
as amended from time to time (the “Supplement”), which supplements the Amended
and Restated Pooling Agreement, dated as of June 26, 2001 (the “Pooling
Agreement” and, together with the Supplement, the “Agreement”) between the
Company, the Master Servicer and the Trustee.

 

WHEREAS, the parties hereto (the “Parties”) wish to amend the Supplement;

 

WHEREAS, Section 10.01 of the Pooling Agreement permits the amendment of the
Supplement upon the terms and conditions specified therein;

 

WHEREAS, Section 11.07(b) of the Supplement permits the amendment of the
Supplement with the prior written notice to and written consent of the Funding
Agent and all the Series 2000-1 Purchasers to add any provisions to or change,
in any manner, any of the provisions of the Supplement;

 

WHEREAS, the prior written consent of the Funding Agent is a condition to the
effectiveness of this Amendment; and

 

WHEREAS, the Parties have provided prior written notice of the Amendment to the
Series 2000-1 Rating Agencies in accordance with the requirements of
Section 11.07(c)(ii) of the Supplement;

 

NOW, THEREFORE, the Parties agree that the Supplement is hereby amended
effective as of the date hereof and the Parties agree hereto as follows:

 

Section 1.  Definitions.  Capitalized terms used but not defined herein shall
have the meaning assigned to such term in Annex X to the Pooling Agreement.

 

Section 2.  Amendment.

 

(a)           Article 5 is hereby amended by adding the following new
Section immediately following Section 5.01:

 

“SECTION 5.02.    Limited Series 2000-1 Early Amortization Events.  If during
the Series 2000-1 Revolving Period, as of March 31, 2006 the Series 2000-1
Purchaser Invested Amount has not been reduced to $125,000,000 (a “Limited
2000-1 Early Amortization Event”), the Trustee may, and at the written direction
of the Series 2000-1 Majority Purchasers shall, by written notice then given to
the Company and the

 

1

--------------------------------------------------------------------------------


 

Master Servicer, declare that an Early Amortization Period has commenced as of
the date of such notice with respect to Series 2000-1 (any such period a
“Series 2000-1 Early Amortization Period”); provided, however, that a
Series 2000-1 Early Amortization Period shall cease and the Series 2000-1
Revolving Period shall resume at any time thereafter upon the reduction of the
Series 2000-1 Purchaser Invested Amount to $125,000,000.  Upon the occurrence of
a Series 2000-1 Early Amortization Event, the Funding Agent may, or shall at the
written direction of the Series 2000-1 Majority Purchasers, direct each Obligor
to make all payments with respect to Receivables directly to the relevant
currency account established by the Trustee pursuant to Section 3.01(a) of the
Agreement.”

 

(b)           Schedule 1 to the Supplement is hereby amended and restated in its
entirety and replaced with Schedule 1 attached hereto.

 

Section 3.  Ratification of Supplement.  The Supplement, as amended hereby, is
in all respects ratified and confirmed.

 

Section 4.  Waiver of Notice by Funding Agent.  The Funding Agent hereby waives
any prior notice and any notice period that may be required in connection with
the execution of this Amendment by the Pooling Agreement or the Supplement.

 

Section 5. Waiver of Notice by All Parties.  Each of the Parties waives any
prior notice and any notice period that may be required by any other agreement
or document in connection with the execution of this Amendment.

 

Section 6.  GOVERNING LAW.   THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REFERENCE TO ANY
CONFLICT OF LAW PRINCIPLES.

 


SECTION 7.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH SO EXECUTED SHALL BE DEEMED TO BE AN ORIGINAL, BUT
ALL OF SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.


 

Section 8.  Headings.  The headings of Sections contained in this Amendment are
provided for convenience only.  They form no part of this Amendment or the
Supplement and shall not affect the construction or interpretation of this
Amendment or Supplement or any provisions hereof or thereof.

 

 

[Remainder of Page Intentionally Left Blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date set forth on the first page hereof.

 

 

HUNTSMAN RECEIVABLES FINANCE LLC,

 

as Company

 

 

 

 

By:

/s/ Peter Michiels

 

 

 

Name: Peter Michiels

 

 

Title: Manager

 

 

 

 

HUNTSMAN (EUROPE) BVBA,

 

as Master Servicer

 

 

 

 

By:

/s/ Christopher Struyvelt

 

 

 

Name: Christopher Struyvelt

 

 

Title: Manager

 

 

 

 

J.P. MORGAN (IRELAND) plc,

 

not in its individual capacity but solely as Trustee

 

 

 

 

By:

/s/ [Authorized Signatory]

 

 

 

Name:

 

 

Title:

 

 

 

 

JPMORGAN CHASE BANK,

 

as Funding Agent

 

 

 

 

By:

/s/ Stephanie Wolf

 

 

 

Name: Stephanie Wolf

 

 

Title: Managing Director

 

 

 

 

 

 

CONSENTED AND ACKNOWLEDGED

 

 

 

 

 

JPMORGAN CHASE BANK,

 

 

as APA Bank

 

 

 

 

 

By:

 /s/ Stephanie Wolf

 

 

 

 

Name: Stephanie Wolf

 

 

 

Title: Managing Director

 

 

 

 

 

JUPITER SECURITIZATION CORPORATION,

 

 

As Series 2000-1 Purchaser

 

 

 

 

 

By:

 /s/ Stephanie Wolf

 

 

 

 

Name: Stephanie Wolf

 

 

 

Title: Authorized Signatory

 

 

 

 

[SIGNATURE PAGE TO THE FOURTH AMENDMENT TO THE SERIES 2000-1 SUPPLEMENT]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

 

(Series 2000-1 Commitments)

 

 

JPMorgan Chase Bank

 

$

178,500,000

 

 

--------------------------------------------------------------------------------